Name: Council Regulation (EEC) No 1243/84 of 27 April 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the restoration to the latter of an agreed quantity of preferential sugar
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  prices;  Asia and Oceania
 Date Published: nan

 5.5.1984 EN Official Journal of the European Communities L 120/1 COUNCIL REGULATION (EEC) No 1243/84 of 27 April 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the restoration to the latter of an agreed quantity of preferential sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, under the Agreement between the European Economic Community and the Republic of India on cane sugar (1), which entered into force on 18 July 1975, India had an original agreed quantity of 25 000 tonnes (white value) of preferential sugar; whereas with effect from 1 July 1981 that quantity was reduced to zero by the Commission acting under the provisions of Article 7 (2) of the said Agreement; Whereas the said Agreement is an integral part of the growing trade relations between the European Economic Community and India, HAS ADOPTED THIS REGULATION: Article 1 An Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the restoration to the latter of an agreed quantity of preferential sugar is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1984. For the Council The President M. ROCARD (1) OJ No L 190, 23. 7. 1975, p. 35.